ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that HOWARD PITT, of GREENWOOD LAKE, NEW YORK, who was admitted to the bar of this State in 1974, be suspended from the practice of law for a period of six months and that if restored to practice that respondent practice under the supervision of a proctor for a period of one year, for failure to communicate with clients, in violation of RPC 1.4; failure to act with diligence, in violation of RPC 1.3; failure to safeguard property, in violation of RPC 1.15; and failure to cooperate with the ethics authorities, in violation of RPC 8.1(b); and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and respondent is hereby suspended from the practice of law for a period of six months, effective January 3,1994, and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said HOWARD PITT as an attorney at law of the State of New Jersey; and it is further
ORDERED that HOWARD PITT be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
*521ORDERED that on reinstatement to practice respondent shall practice under the supervision of a proctor approved by the Office of Attorney Ethics for a period of one year; and it is further
ORDERED that HOWARD PITT reimburse the Ethics Financial Committee for appropriate administrative costs.